Citation Nr: 1737335	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery disease (CAD) (also claimed as heart problems), to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Columbia, South Carolina.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In October 2014, December 2015, and September 2016, the Board remanded the case for further development.  The case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not noted on the Veteran's entrance examination report.

2.  Sleep apnea did not clearly and unmistakably exist prior to active service.

3.  The Veteran's current OSA did not manifest during active service and is not otherwise causally or etiologically related to his active service.

4.  The Veteran's current OSA was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Sleep apnea is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply to the Veteran's claim for sleep apnea. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service. See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence. See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").

A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the pre-service history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition. See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation. See Horn, 25 Vet. App. at 235. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

A disability may also be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for sleep apnea.

A review of the available service treatment records shows that, on the Veteran's December 1976 enlistment examination, his nose, sinuses, mouth, throat, lungs, and chest were noted as "normal."  On the accompanying December 1976 enlistment report of medical history, the Veteran denied having a history of asthma, shortness of breath, chronic cough, or frequent trouble sleeping.  At a January 1979 separation examination, his nose, sinuses, mouth, throat, lungs, and chest were again found to be normal.  The Veteran also denied having a history of high or low blood pressure, heart trouble, pain or pressure in chest, asthma, shortness of breath, chronic cough, or frequent trouble sleeping in an associated January 1979 separation report of medical history. 

In a January 2006 VA consultation request, the Veteran's primary care physician ordered a sleep study following the Veteran's complaints of episodes of choking during the night with excessive daytime drowsiness.  

In a May 2006 VA CPAP clinic consultation note, a physician's assistant noted that the Veteran reported that he underwent a private sleep study approximately 10 to 15 years earlier.  He was diagnosed with a sleep related breathing disorder, by history, and placed on a waiting list for a VA sleep study.

A June 2006 VA polysomnogram report showed OSA.  No other possible sleep-related problems were noted.

In a July 2006 VA treatment note, the physician's assistant noted that the Veteran had recently undergone a sleep study in June 2006.  The Veteran did report that he was previously diagnosed with sleep apnea over 10 years earlier, but he was not compliant with CPAP treatment due to substance dependency.  The physician's assistant noted that the Veteran had a history of CAD, hypertension, GERD, PTSD, and seizures.  He also noted that the Veteran smoked three cigarettes daily and drank two cups of coffee daily.  In addition, he indicated that the Veteran had a past history of alcohol and substance use.

In a May 2013 statement, E.C.C. reported that the Veteran had asthma and difficulty breathing when he slept prior to service.

In another May 2013 statement, G.W.C. recalled that the Veteran had asthma and apneic episodes prior to service.  He related that he slept in the same bed as the Veteran as a child and remembered that he stopped breathing, snored, and breathed harshly in his sleep.

During the June 2014 hearing, the Veteran testified that his sleep apnea was directly related to his military service.  He reported that he was assaulted at night during service because he snored and stopped breathing in his sleep.  He indicated that other soldiers stuffed boots, shoes, socks, and paper in his mouth while he was sleeping.  He related that he did not seek treatment during service; rather, he indicated that he was first treated for OSA at the VA.  He stated, "Once I learned of the VA, I went to the VA, and they did a sleep study and they gave me a CPAP then, about a month after that, and I started to feel better." See transcript, p. 19.  When his representative questioned him about the lay statements that he submitted in May 2013, the Veteran testified that he had this sleep problem prior to service.  He stated, "Yes.  Well, sleep apnea is not like a cold.  You just don't catch sleep apnea." See transcript, p. 19.  Later, he stated that the VA somnologist told him that "sleep apnea originates when you're born or whatever... He said there's no-it's not like-I don't mean to be redundant, but he said it's not like a cold.  You just don't catch sleep apnea, you know.  It's a sleeping disorder, and, you know, some people have it and some don't." See transcript, p. 21.  He denied mentioning his sleep problems during his enlistment examination; however, when prompted by his representative, he stated that he sought treatment from military doctors for his sleep problems during service.  He was unable to explain why there was nothing in his service treatment records documenting this treatment. See transcript, pp. 19-20. 

During a March 2015 VA sleep apnea examination, the Veteran reported that he had a sleep study done many years ago, but he was unable to remember where it was conducted.  The examiner noted that there was no report of a sleep study in the Veteran's records; however, a June 2006 VA discharge summary documented possible OSA.  The March 2015 VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by service.  She noted that the Veteran's December 1976 enlistment examination and January 1979 separation examination were silent for a diagnosis or treatment for OSA.  

In a December 2015 statement, L.M.C., the Veteran's former fiancée, reported that she met the Veteran when he was separating from the Army.  She stated that he "snore[d] real, real bad" and that he stopped breathing in his sleep.  She also indicated that the Veteran told her that he used to get attacked some nights during service because of his noisy snoring.

During a February 2016 VA sleep apnea examination, the examiner noted that the Veteran was diagnosed with OSA in 2006 following a sleep study that was initiated by complaints of a history of snoring, reports that he stopped breathing while asleep, and feeling tired and irritable after a night's sleep.  The February 2016 VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by service.  The examiner noted that the medical records indicated that the Veteran was diagnosed with OSA in 2006.  He noted that lay statements indicated that the Veteran had symptoms of snoring and apneic periods prior to, during, and after service.  He reported that the Veteran's service treatment records, including his enlistment and separation examinations, were silent for symptoms or a diagnosis of OSA.  He explained that OSA is caused by a mechanical obstruction of the airway and that the primary risk factor is an elevated body mass index (BMI), a thick neck, and/or a restricted upper airway.  He related that, at the time of his diagnosis, the Veteran had a 17 inch neck and a BMI greater than 32.  The examiner stated that the Veteran either had OSA prior to service or it began after he separated from service.  However, he opined that it was less likely than not that the Veteran's OSA was incurred in or caused by his service.

In addition, the February 2016 VA examiner opined that there was no nexus between the Veteran's PTSD and the development or aggravation of OSA.  Rather, he opined that the Veteran's OSA was more likely than not due to his elevated BMI and thick neck.

The December 2016 VA examiner reported that there was nothing in the Veteran's medical records that indicated that he had OSA before he entered service or that he had any symptoms during service.  He noted that the Veteran claimed that he had OSA prior to service based on reported snoring.  However, the examiner related that snoring is a symptom that many with OSA have; however, he reported that snoring is not an indication of OSA.  He opined that there were no objective indications that the Veteran had OSA prior to service, including in his enlistment examination report.  Therefore, the examiner opined that there was no indication that the Veteran's OSA clearly and unmistakably preexisted his period of active service.

In addition, the December 2016 VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by service.  He noted that the Veteran's service treatment records and post-service treatment records did not include any record of symptoms or diagnosis of OSA during service.  He observed that the Veteran submitted lay statements that indicated that the Veteran snored; however, the examiner related that snoring is not a clear sign of OSA.  Further, the examiner indicated that there were no medical journal articles related to OSA that showed any reason that the Veteran's OSA was related to his military service.

Further, the December 2016 VA examiner opined that the Veteran's OSA was less likely than not proximately due to or the result of his service-connected PTSD.  The examiner reported that there was no nexus between PTSD and OSA.  He explained that OSA is a mechanical obstruction of the upper airway and that there was no link between PTSD causing OSA or aggravating OSA.  He also noted that medical literature had not conclusively found a link between OSA and PTSD or worsening of OSA due to PTSD.  

Initially, the Board acknowledges that, at different times throughout the appeal, the Veteran has claimed that he had symptoms of OSA that preexisted service and that he developed OSA in service.  He also submitted statements from friends and family that supported his contentions.  However, the Board notes that presumption of soundness applies in this case because sleep apnea was not noted at the time of the Veteran's entrance examination.

Moreover, the record does not contain clear and unmistakable evidence of sleep apnea prior to service.  The record as discussed above includes a July 2006 VA treatment note in which it was noted that the Veteran reported that he was previously diagnosed with sleep apnea over 10 years earlier.  Such a statement suggests that the disorder was diagnosed after service.  In addition, the December 2016 VA examiner opined that OSA did not clearly and unmistakably exist prior to service.  In so doing, he explained that snoring is not a clear sign of OSA.  Thus, there is some evidence indicating that the Veteran did not have OSA that preexisted service.  As such, the Board finds that there is insufficient evidence (i.e. clear and unmistakable, which is a formidable evidentiary standard) to show that sleep apnea preexisted service.  Accordingly, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been sound at the time of entry into active service.

The Board notes that it does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  The Veteran must still demonstrate a current disability and a nexus between the current disability and an injury or disease in service. See Holton, 557 F.3d at 1367; Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007).  Accordingly, the Board now turns to the question of whether the Veteran's currently diagnosed OSA is related to service.

As previously noted, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea. There is also no medical evidence of sleep apnea for many decades following his separate from service.  

The Board does acknowledge the Veteran's assertions that he had sleep apnea in service.  L.M.C., the Veteran's former fiancée, also reported in a December 2015 statement that he snored and stopped breathing in his sleep when they met while he was separating from the military.  Laypersons are competent to report their experiences and observable symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran and L.M.C are competent to report that he had symptoms in service.  However, the allegations are inconsistent with the contemporaneous record.  As noted above, there were no complaints, treatment, or diagnosis documented in the service treatment records.  

Moreover, the Veteran has provided inconsistent statements regarding the onset of his symptoms.  As noted above, during the June 2014 hearing, the Veteran initially testified that his sleep apnea symptoms began during service; however, when he was subsequently questioned by his representative, he stated that his symptoms preexisted service. See transcript, pp. 19-21.  Likewise, in a May 2006 VA CPAP clinic consultation note, a physician's assistant noted that the Veteran reported that he underwent a private sleep study approximately 10 to 15 years earlier in approximately 1991 to 1996, yet during the June 2014 hearing, the Veteran testified that he initially sought treatment from the VA for his OSA and that he was subsequently provided a sleep study that resulted in a diagnosis of OSA. See transcript, p. 19.  

The Board further notes that, in December 2005, the Veteran submitted an original application for VA compensation benefits seeking service connection for hypertension, a heart condition, a low back condition, hearing loss, and alcoholism.  His application, however, is entirely silent for any mention of OSA.  This record lends support to the conclusion that, if the Veteran had OSA since service, he would have mentioned the disability at the time he filed his earlier claim for VA compensation. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Instead, his February 2006 claim was the first instance in which he claimed his OSA was related to his military service. 

Based on the foregoing, the Board finds the reported history regarding the onset of the Veteran's sleep apnea is not credible.

Moreover, even if the statements regarding the symptoms in service were found to be credible, the Board finds that the competent and more probative evidence shows that they were not indicative or diagnostic of sleep apnea.  In this regard, the December 2016 VA examiner explained that snoring is not an indication or clear sign of OSA.  The VA examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence and his own knowledge, training, and medical expertise. 

Based on the foregoing, the Board finds that the Veteran's sleep apnea did not manifest in service.

In addition to the lack of evidence showing that sleep apnea manifested during active duty service, the evidence of record does not link any current diagnosis to the Veteran's military service.  Indeed, there is no medical opinion relating the Veteran's current OSA to his military service.

Rather, the March 2015 and February 2016 VA examiners opined that the Veteran's OSA was less likely than not incurred in or caused by service.  In addition, in his February 2016 and December 2016 opinions, the February 2016 VA examiner suggested that the Veteran's OSA may have been caused by his body habitus.  He related that, at the time of the Veteran's diagnosis, the Veteran had a 17 inch neck and a BMI greater than 32.  The Board also notes that the internet articles that the Veteran submitted in May 2013 in support of his claim also indicate that risk factors for sleep apnea include being male, being overweight, being over age 40, and having a large neck size (17 inches or greater in men).

To the extent the Veteran and his representative have opined that his current OSA is related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  They have training, knowledge, and expertise on which they relied to form the opinions, and they provided a rationale. 

For these reasons, the Board finds that sleep apnea did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Thus, the remaining question is whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.

As discussed above, the February 2016 VA examiner reviewed the evidence, but determined that the Veteran's current OSA is not secondary to his service-connected PTSD.  In his December 2016 opinion, the VA examiner noted that there was no there was no link between PTSD causing OSA or aggravating OSA.  He also noted that medical literature had not conclusively found a link between OSA and PTSD or worsening of OSA due to PTSD.  

The Board has considered the Veteran's statements that his OSA is secondary to his service-connected PTSD.  The Board notes lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is even competent to opine on this matter, the Board finds that the specific, reasoned opinions of the February 2016 VA examiner are of greater probative weight than the Veteran's general lay assertions in this regard.  The examiner reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on his own training, knowledge, and expertise on which he relied to form his opinions.  His opinions were also supported by clear rationale and considered the available medical literature.

Based on the foregoing, the Board finds that the Veteran's sleep apnea did not clearly and unmistakably preexist service.  His current OSA also did not manifest in service and is not otherwise causally or etiologically related to his military service.  Further, his current OSA is not secondary to his service-connected PTSD.  Accordingly, the claim for service connection for OSA is denied.


ORDER

Service connection for sleep apnea is denied.
REMAND

In October 2014, December 2015, and September 2016, the Board remanded the claims for service connection for hypertension and CAD for clarifying opinions that addressed medical literature and a June 2014 medical opinion from a VA nurse practitioner submitted by the Veteran in support of his claims.  In March 2015, February 2016, and December 2016, VA examiners provided opinions.  However, the examiners did not address the June 2014 VA nurse practitioner's statement or the medical literature submitted by the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the previous remands, the Board finds that a remand is necessary to obtain a clarifying opinion from the December 2016 VA examiner as to the nature and etiology of the Veteran's hypertension and CAD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension and CAD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the above development, the AOJ should refer the Veteran's claims file to the December 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should specifically consider the statements of record that indicate that the Veteran had high blood pressure and took blood pressure medication before and during his active duty service. See February 2009, March 2009, June 2009, July 2012, May 2013, December 2015 statements; June 2014 hearing testimony; and February 2016 VA examination report .  In addition, he or she should specifically address any medical journal articles related to hypertension that are associated with the record.  Further, the examiner should comment on a June 2014 VA nurse practitioner's opinion related to hypertension and PTSD.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A)  The examiner should address whether hypertension clearly and unmistakably preexisted the Veteran's period of active duty service from July 1977 to February 1979.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

B)  If the examiner determines that the disorder did not clearly and unmistakably preexist the Veteran's service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is causally or etiologically related to his military service. 

C)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected PTSD. 

D)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his hypertension, the examiner should address whether his PTSD could have worsened his hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above development, the AOJ should refer the Veteran's claims file to the December 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's coronary artery disease.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should specifically address any medical journal articles related to coronary artery disease that are associated with the record.  Further, the examiner should consider a June 2014 VA nurse practitioner's opinion related to coronary artery disease and PTSD.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease is causally or etiologically related to his military service. 

B)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease was caused by his service-connected PTSD. 

C)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his coronary artery disease, the examiner should address whether his PTSD could have worsened his coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


